IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-94-116-CR


JOSEPH LURAY HOLMAN, JR.,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY

NO. 2C92-5330, HONORABLE EDWARD S. JOHNSON, JUDGE PRESIDING
 



PER CURIAM


	This is an appeal from a judgment of conviction for assault.  Appellant has filed
a motion to withdraw the appeal.  No decision of this Court has been delivered.  The motion is
granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).


Before Justices Powers, Aboussie and B. A. Smith
Appeal Dismissed on Appellant's Motion
Filed:   October 5, 1994
Do Not Publish